EXHIBIT 21 READING INTERNATIONAL, INC. – LIST OF SUBSIDIARIES Subsidiary Jurisdiction of Incorporation AHGP, Inc. Delaware AHLP, Inc. Delaware Angelika Film Centers (Dallas), Inc. Texas Angelika Film Centers (Plano) LP Nevada Angelika Film Centers LLC Delaware Australia Country Cinemas Pty Ltd New South Wales, Australia Australian Equipment Supply Pty Ltd Victoria, Australia Bayou Cinemas LP Delaware Bogart Holdings Ltd New Zealand Burwood Developments Pty Ltd Victoria, Australia Carmel Theatres, LLC Nevada Citadel 57th Street, LLC Nevada Citadel Agriculture, Inc. California Citadel Cinemas, Inc. Nevada Citadel Realty, Inc. Nevada Consolidated Amusement Holdings, Inc. Nevada Consolidated Entertainment, Inc. Nevada Copenhagen Courtenay Central Ltd New Zealand Courtenay Car Park Ltd New Zealand Craig Corporation Nevada Darnelle Enterprises Ltd New Zealand Dimension Specialty, Inc. Delaware Epping Cinemas Pty Ltd Victoria, Australia Gaslamp Theatres, LLC Nevada Hope Street Hospitality, LLC Delaware Hotel Newmarket Pty Ltd Victoria, Australia Landplan Property Partners Lake Taupo Ltd New Zealand Landplan Property Partners Manukau Ltd New Zealand Landplan Property Partners New Zealand Ltd New Zealand Landplan Property Partners Pty Ltd Victoria, Australia Landplan Property Partners Taupo Ltd New Zealand Liberty Live, LLC Nevada Liberty Theaters, LLC Nevada Liberty Theatricals, LLC Nevada Minetta Live, LLC Nevada Movieland Cinemas (NZ) Ltd New Zealand Newmarket Properties No. 2 Pty Ltd Victoria, Australia Newmarket Properties Pty Ltd Victoria, Australia Orpheum Live, LLC Nevada Queenstown Land Holdings Ltd New Zealand Reading Arthouse Distribution Ltd New Zealand Reading Arthouse Ltd New Zealand Reading Auburn Pty Ltd Victoria, Australia Reading Australia Leasing (E&R) Pty Ltd Victoria, Australia Reading Belmont Pty Ltd Victoria, Australia Reading Bundaberg Pty Ltd Victoria, Australia Reading Capital Corporation Delaware Reading Center Development Corporation Pennsylvania Reading Charlestown Pty Ltd Victoria, Australia Reading Cinemas Courtenay Central Ltd New Zealand Reading Cinemas Management Pty Ltd Victoria, Australia Reading Cinemas NJ, Inc. Delaware Reading Cinemas of Puerto Rico, Inc. Puerto Rico Reading Cinemas Pty Ltd New South Wales, Australia Reading Cinemas Puerto Rico LLC Nevada Reading Cinemas USA LLC Nevada Reading Colac Pty Ltd Victoria, Australia Reading Company Pennsylvania Reading Consolidated Holdings, Inc. Nevada Reading Courtenay Central Ltd New Zealand Reading Dandenong Pty Ltd Victoria, Australia Reading Elizabeth Pty Ltd Victoria, Australia Reading Entertainment Australia Pty Ltd New South Wales, Australia Reading Exhibition Pty Ltd Victoria, Australia Reading Holdings, Inc. Nevada Reading International Cinemas LLC Delaware Reading International Services Company California Reading Licenses Pty Ltd Victoria, Australia Reading Maitland Pty Ltd Victoria, Australia Reading Malulani, LLC Nevada Reading Malulani Properties, LLC Nevada Reading Melton Pty Ltd Victoria, Australia Reading Moonee Ponds Pty Ltd Victoria, Australia Reading New Zealand Ltd New Zealand Reading Pacific LLC Nevada Reading Properties Pty Ltd Victoria, Australia Reading Property Holdings Pty Ltd Victoria, Australia Reading Property Partners No. 1 Pty Ltd Victoria, Australia Reading Queenstown Ltd New Zealand Reading Real Estate Company Pennsylvania Reading Rouse Hill Pty Ltd Victoria, Australia Reading Royal George, LLC Delaware Reading Sunbury Pty Ltd Victoria, Australia Reading Theaters, Inc. Delaware Reading Wellington Properties Ltd New Zealand Rhodes Peninsula Cinema Pty Ltd Victoria, Australia Rialto Brands Ltd New Zealand Rialto Cinemas Ltd New Zealand Rialto Distribution Ltd New Zealand Rialto Entertainment Ltd New Zealand Ronwood Investments Ltd New Zealand Rydal Equipment Co. Pennsylvania Sails Apartments Management Ltd New Zealand Sutton Hill Properties, LLC Nevada Tobrooke Holdings Ltd New Zealand Trans-Pacific Finance Fund I, LLC Delaware Trenton-Princeton Traction Company New Jersey Twin Cities Cinemas, Inc. Delaware US Development, LLC Nevada US International Property Finance Pty Ltd Victoria, Australia Washington and Franklin Railway Company Pennsylvania Westlakes Cinema Pty Ltd Victoria, Australia The Wilmington and Northern Railroad Company Pennsylvania
